HEAT TREATMENT OF WHOLE CELL STRUCTURES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rami Moussa on 3/11/2022.

The application has been amended as follows: 
Claims 1-17. (Canceled)


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 18, 20, 22, 23, 25-27 were rejected under 35 U.S.C. § 103 for being unpatentable over Snyder et al. (US 2013/0106029 Al) in view of Yoshida et al. (US 2009/0226816). Claim 21 was rejected under 35 U.S.C. § 103 for being unpatentable over Snyder in view of Yoshida, and further in view of Sano et al. (US 2008/0241665 Al). Claim 24 was rejected under 35 U.S.C. § 103 for allegedly being unpatentable over Snyder in view of Yoshida, and further in view of Gordon et al. (US 2009/0136830 Al).
Claim 18 requires subjecting a whole cell composition that includes anode material, cathode material, and separator material, to a single heat treatment having set of heat treatment conditions, with these conditions being applied simultaneously to each of the anode material, the cathode material, and the separator material, so that these components convert at the same time into, respectively, an anode, a cathode, and a separator of a whole cell. Yoshida teaches a completely different approach that entails building the whole cell in separate and sequential (time-wise) steps, with these steps applicable to the different components of the cell (including the separator and the active material), and with these steps entailing and requiring use of different thermal conditions.
Yoshida teaches that its solid electrolyte structure 1 (which functions as "separator" in Yoshida's all-solid-state battery) is produced/formed first, and even then the forming of the solid electrolyte structure 1 is done multiple and separate steps-referred to as "Step (1)" and "Step (2)". See, e.g., Yoshida at  44-60. Yoshida also teaches that active material is only applied to already produced/formed solid electrolyte structure 1, with the active material either filling the already-
Further, Yoshida teaches use of different thermal conditions (thus different heat treatments) when forming the different components of its all-solid- state battery. See, e.g., Yoshida at    93-117. In this regard, when describing the various examples provided thereby, Yoshida specifically teaches using different temperatures when forming the different components-specifically, the solid electrolyte structure 1 (which functions as separator) and the electrodes. For example, with respect to its "Example 1," Yoshida specifically teaches that the dense body 2 is formed at 1150 °C, that the porous layer 3 is then formed subsequently and "at a temperature lower" at 1100 °C, and that the active material is then applied to the porous layer (filing its pores 4) with the resultant component subjected to yet another and different temperature (fired at 450 °C) to burn off the remaining organic component. See Yoshida at 93-97. In other words, Yoshida teaches and requires use of different heat treatments (different temperatures) forming the different components, and doing so at different times.
As such, Applicant’s amendments and arguments have overcome the prior art, rejections under 35 USC 103 have been withdrawn, and claims 18 and 20-28 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729